Order entered April 14, 2104




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00171-CV

                    IN THE INTEREST OF E.G.F., ET AL., CHILDREN

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-13-01228

                                             ORDER
       The reporter’s record in this case is overdue. By postcard dated February 19, 2014, we

notified the Court Reporter that the reporter’s record was overdue. We directed the Court

Reporter to file the record within thirty days. To date, the reporter’s record has not been filed.

       Accordingly, we ORDER Francheska Duffey, Official Court Reporter for the 330th

Judicial District Court, to file, within TEN DAYS of the date of this order, either: (1) the

reporter’s record; (2) written verification that no hearings were recorded; or (3) written

verification that appellant has not paid or made arrangements to pay for the record. We notify

appellant that if we receive verification the record has not been requested, or paid for, or no

arrangements have been made to pay for the record, we will order the appeal submitted without

the reporter’s record. See Tex. R. App. P. 37.3(c)

       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to:
Francheska Duffey
Official Court Reporter, 162nd Judicial District Court.


                                     /s/     CAROLYN WRIGHT
                                             CHIEF JUSTICE